DETAILED ACTION

Applicant’s amendment submitted on June 29, 2022 in response to the Office action mailed on March 29, 2022  (“the previous OA”) have been fully considered. 
Support for claims 1, 3, and 15 amendment can be found in the specification Figure 1 and applicant’s reply submitted on June 29, 2022.
The rejection of claims 1-20 under 35 USC 112(a) are maintained.
The rejection of claims 1-20 under 35 USC 112(b) is withdrawn. 
   

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific peelable member (polyethylene terephthalate or PET) for which a thickness of the tab is equal to or greater than twice a minimum bending radius at which the peelable member is deformable, does not reasonably provide enablement for every peelable member for which a thickness of the tab is equal to or greater than twice a minimum bending radius at which the peelable member is deformable, as recited in claim 1.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to how to make and use the invention commensurate in scope with claim 1 without undue experimentation.  The claimed invention is broader in scope than the enabling disclosure in the specification. 

In accordance with In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), following are the examiner’s reasons as to why the claimed invention is not enabled. MPEP 2164.01. 

The Scope Of The Claims

Claim 1 is broader in scope.  Claim 1 recites an attached member that is attached to an adhesive surface of an object for affixation.  The object for affixation can be e.g. a thermometer (page 6, last paragraph of the specification).  The attached member includes a peelable member and a tab.   Further, the tab is attached to one of the surfaces (second main surface) of the peelable member.  The claimed invention does not set forth any composition of the tab and the peelable member. 


 The Nature of Invention/The State of The Prior Art/The Level of Ordinary Skill In The Art

The present application relates to an attachment member for object for affixation such as stick-on devices.  The stick-on devices includes e.g. thermometer.  Page 1 and last paragraph on page 6 of the specification.  

The state of the prior art and the level of ordinary skill in the art is disclosed by Dupelle et al. (US 7027877 B2). 

Dupelle discloses a defibrillator electrode pad assembly (stick-on device) that has an adhesive release sheet (attached member).  The adhesive release sheet covers an adhesive area.  Further, the adhesive release sheet is configured to be removed while the electrode pad is held in a desired position on a patient.  Further, the release sheet is folded in substantially U-shaped configuration and includes a pull-tab to be grasped by the user (abstract and column 1, lines 50-55). 

Dupelle is silent as to provide any guidance to one of ordinary skill in the art to arrive at the claimed feature “the thickness of the tab is equal to or greater than twice a minimum bending radius at which the peelable member is deformable”. 



Working Examples

Specification does not include working examples.  

Quantity of Experimentation

The amount of experimentation required to make and use the invention according to the full scope of claim 1 high.  Claim 1 recites a generic peelable member and a tab, wherein the thickness of the tab relates to a minimum bending radius at which the peelable member is elastically deformable.  

The specification provides relationship between the thickness of the peelable member and the bending radius at which plastic deformation occurs in the peelable member.  However, it is unclear whether the plastic deformation recited in the specification is same as the elastic deformation recited in claim.  Moreover, if the plastic deformation is same as the elastic deformation, the aforementioned relationship is shown for one specific material that is used as peelable member, i.e. PET (page 9, last paragraph).   

Based on the above, claim 1 is broader in scope than what is enabled by the specification.  Accordingly, undue experimentation is required in order to make and use the claimed invention. 

Response to Arguments

Applicant's arguments filed on June 29, 2022 have been fully considered but they are not persuasive. 

With respect to applicant’s arguments against the enablement rejection of claims 1-20 under 35 USC 112(a), the examiner respectfully submits following.  

First, the examiner acknowledges applicant’s arguments that although PET is discussed in the specification, one of ordinary skill in the art would recognize that the other materials disclosed in the specification also satisfy the claims.  

Second, with respect to applicant’s argument “FIG. 3 of the application refers to a “bending radium [mm] at which plastic deformation occurs…One skilled in the art understands that the line in FIG. 3 defines the boundary between a plastic deformation region and an elastic deformation region…Accordingly, FIG. 3 supports “a minimum bending radius at which the peelable member is elastically deformable”…as recited in claim 1.”, it is respectfully submitted that this argument is not found persuasive because it is not supported by any factual evidence on the record.  It is submitted that FIG. 3, only data that is shown is for bending radius at which plastic deformation occurs verses thickness of PET film.  It is respectfully submitted that the arguments of counsel cannot take the place of evidence in the record.  MPEP 716.01 (c)(II). At minimum, applicant’s argument should be presented in the form of proper affidavit or declaration. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001”.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/Primary Examiner, Art Unit 1788
October 16, 2022